        Case 1:17-cv-02041-RJL Document 147-2 Filed 05/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                         Plaintiffs,

 v.                                                         Civil Action No. 1:17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                         Defendants.



           DECLARATION OF THOMAS A. CLARE, P.C. IN SUPPORT OF
      PLAINTIFFS’ SECOND MOTION TO COMPEL DEFENDANTS TO PRODUCE
            DOCUMENTS IMPROPERLY WITHHELD AS PRIVILEGED

       I, Thomas A. Clare, P.C., declare under penalty of perjury as follows:

       1.      I am an attorney at law in good standing and licensed to practice in the District of

Columbia (D.C. Bar No. 461964). I am a partner of the firm Clare Locke LLP, counsel for

Plaintiffs Mikhail Fridman, Petr Aven, and German Khan. I submit this Declaration in support of

Plaintiffs’ Second Motion to Compel Defendants to Produce Documents Improperly Withheld as

Privileged. Unless otherwise stated, I have personal knowledge of the facts set forth in this

declaration and, if called as a witness, I could and would testify under oath competently thereto.

       2.      Attached hereto as Exhibit A is a true and correct copy of the Declaration of Joshua

A. Levy dated July 28, 2020, which as previously filed in this case as Dkt. 95-2.

       3.      Attached hereto as Exhibit B is a true and correct copy of excerpts from the book

Crime in Progress: Inside the Steele Dossier and the Fusion GPS Investigation of Donald Trump,

which was written by Glenn Simpson and Peter Fritsch and published in 2019.




                                                 1
        Case 1:17-cv-02041-RJL Document 147-2 Filed 05/21/21 Page 2 of 3




       4.      Attached hereto as Exhibit C is a true and correct copy of an excerpt of the

transcript of the Interview of Glenn Simpson by the House Permanent Select Committee on

Intelligence, dated November 14, 2017.

       5.      Attached hereto as Exhibit D is a true and correct copy of Plaintiffs’ First Set of

Document Requests to Defendants, dated October 11, 2019.

       6.      Attached hereto as Exhibit E is a true and correct copy of Defendants’ Responses

to Plaintiffs’ First Set of Requests for Production of Documents, dated November 11, 2019.

       7.      Attached hereto as Exhibit F is a true and correct copy of Defendants’ First

Privilege Log (titled “Defendants’ Privilege Log”), dated May 18, 2020.

       8.      Attached hereto as Exhibit G is a true and correct copy of a letter from Alan S.

Lewis to Joshua A. Levy, dated May 28, 2020.

       9.      Attached hereto as Exhibit H is a true and correct copy of a letter from Alan S.

Lewis to Joshua A. Levy, dated June 25, 2020.

       10.     Attached hereto as Exhibit I is a true and correct copy of a letter from Joshua A.

Levy to Alan S. Lewis, dated July 22, 2020.

       11.     Attached hereto as Exhibit J is a true and correct copy of a letter from Alan S.

Lewis to Joshua A. Levy, dated June 10, 2020.

       12.     Attached hereto as Exhibit K is a true and correct copy of Defendants’ Second

Privilege Log (titled “Defendants’ Revised Privilege Log - July 28, 2021”), dated July 28, 2020.

       13.     Attached hereto as Exhibit L is a true and correct copy of email correspondence

from Alan S. Lewis to Joshua A. Levy, dated August 10, 2020.

       14.     Attached hereto as Exhibit M is a true and correct copy of Defendants’ Third

Privilege Log (titled “Defendants’ Revised Privilege Log - April 29, 2021”), dated April 29, 2021.




                                                2
        Case 1:17-cv-02041-RJL Document 147-2 Filed 05/21/21 Page 3 of 3




       15.     Attached hereto as Exhibit N is a true and correct copy of a letter from Thomas A.

Clare, P.C. and Joseph R. Oliveri to Joshua A. Levy, dated May 3, 2021.

       16.     Attached hereto as Exhibit O is a true and correct copy of a letter from Joshua A.

Levy Thomas A. Clare, P.C. and Joseph R. Oliveri, dated May 11, 2021.

       17.     Attached hereto as Exhibit P is a true and correct copy of email correspondence

between Joseph R. Oliveri and Joshua A. Levy, dated May 13-14, 2021.

       18.     Attached hereto as Exhibit Q is a true and correct copy of excerpts from

Defendants’ Revised Answers to Plaintiffs’ First Set of Interrogatories and Answers to Plaintiffs’

Second Set of Interrogatories, dated May 18, 2020.

       19.     Attached hereto as Exhibit R is a true and correct copy of Defendants’ Revised

Answers to Interrogatory Nos. 9 & 23, dated August 7, 2020.



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on May 21, 2021                                     /s/ Thomas A. Clare, P.C.
                                                            Thomas A. Clare, P.C.




                                                3
